      Case 2:20-cv-00142-CG-GBW Document 23 Filed 05/11/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW MEXICO

GERARDO HERRERA,

       Plaintiff,

v.                                                              CV No. 20-142 CG/GBW

BERKLEY REGIONAL INSURANCE
COMPANY,

       Defendant.

        ORDER GRANTING IN PART UNOPPOSED MOTION TO BIFURCATE
                AND STAY DISCOVERY AND PROCEEDINGS

       THIS MATTER is before the Court on Defendant Berkley Regional Insurance

Company’s Unopposed Motion to Bifurcate and Stay Discovery and Proceedings as to

Plaintiff’s Extra-Contractual Claims (the “Motion”), (Doc. 19), filed April 20, 2020. The

Court, after reviewing the Motion and conferring with the parties, finds the Motion is

well-taken and shall be GRANTED IN PART.

       IT IS THEREFORE ORDERED that:

       1. The request to bifurcate discovery is moot in light of the discovery plan

           adopted by the referral judge at the April 14, 2020, scheduling conference.

       2. The trial shall proceed in a bifurcated fashion with the contractual claims

           heard first by the trier of fact and the extra-contractual claims heard thereafter

           by the same trier of fact.

       IT IS SO ORDERED.


                                    ____________________________________
                                    THE HONORABLE CARMEN E. GARZA
                                    CHIEF UNITED STATES MAGISTRATE JUDGE
